          Case 1:16-cr-00631-DC Document 87 Filed 09/30/20 Page 1 of 2


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 30, 2020

BY ECF

The Honorable Denny Chin
U.S. Court of Appeals for the Second Circuit
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Nicholas Mitsakos, 16 Cr. 631 (DC)

Dear Judge Chin:

       The Government writes in response to the above-captioned defendant’s motion for early
termination of supervised release. The defendant’s motion focuses primarily on his difficulty in
obtaining approval from his supervising probation officer for business travel, which is often
scheduled at the last minute. Mr. Mitsakos is supervised by the Probation Department in the
Central District of California (“Probation”), where he resides. The Government has been in
communication with Mr. Mitsakos’s probation officer, who stated that he believes Mr.
Mitsakos’s travel plans are legitimate, and Mr. Mitsakos provides sufficient information
regarding the trips, but the plans are often scheduled too late for Probation’s review process.
Given Mr. Mitsakos’s good performance on supervised release and the report from Probation,
the Government proposes that the Court eliminate the condition of supervised release that Mr.
Mitsakos must obtain Probation’s approval before leaving the judicial district where he resides.
(See Judgment, Dkt. 66, at page 4, condition #3). Counsel for the defendant informed the
Government that the defendant agrees to this modification in lieu of his pending motion to
terminate supervised release, and Probation has no objection to this request.

         Counsel for Mr. Mitsakos also reported that Probation had not approved Mr. Mitsakos’s
plans to move to a certain apartment in San Francisco. Probation reported that while it does not
oppose Mr. Mitsakos’s moving in principle, it did not approve the particular request because the
rent at the proposed apartment could not be supported by Mr. Mitsakos’s finances. The
          Case 1:16-cr-00631-DC Document 87 Filed 09/30/20 Page 2 of 2

Honorable Denny Chin
September 30, 2020
Page 2 of 2

Government and defense counsel have conferred and expect that Mr. Mitsakos can work out the
details of any future request to move with Probation.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney

                                           By:          /s/
                                                 Drew Skinner / Jared Lenow
                                                 Assistant United States Attorneys
                                                 (212) 637-1587


cc: Counsel for defendant (by ECF)
